DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/509541.   Claims 1-4, 6, 7, 9-17, 19 and 20 are pending.
Allowable Subject Matter
Claims 1-4, 6, 7, 9-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 the following limitations, in combination with other limitations of the claim, are not found or made obvious in the art of record:
“each resilient element is arranged to circumferentially displace the respective first wedge plate segment and the respective second wedge plate segment away from each other; and, to transition from the disconnect mode to the connect mode, the first resilient element is arranged to displace the actuator cage in a second axial direction, opposite the first axial direction, with respect to the plurality of pairs of wedge plate segments.”

Regarding claim 14 the following limitations, in combination with other limitations of the claim, are not found or made obvious in the art of record:
“to transition from the connect mode to a disconnect mode of the side axle disconnect: rotating, with an actuator, a first actuator plate of the side axle disconnect in 

Regarding claim 19 the following limitations, in combination with other limitations of the claim, are not found or made obvious in the art of record:
“a first actuator plate; a second actuator plate; and, a thrust bearing axially disposed between the actuator cage and the second actuator plate and in contact with the actuator cage and the second actuator plate” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659